Citation Nr: 1230279	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  07-27 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected disability.

2.  Entitlement to service connection for a renal disorder, claimed as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Army from January 1966 to May 1973, including one year in Vietnam.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the appellant's claims of entitlement to service connection for a left knee disorder and chronic renal insufficiency.

The Board remanded the case for additional development in December 2010.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The December 2010 Board Remand directives state that the RO was to schedule the appellant for examinations in order to obtain opinions as to the cause of the appellant's current left knee pathology and chronic renal insufficiency.  It was contemplated that the medical opinions would specifically address the question of whether the appellant's service-connected disabilities played any etiologic role in the development of the claimed conditions, including by way of aggravation.  While the RO did arrange for examination of the appellant, neither examiner addressed the question of aggravation.  The RO did not seek any corrections or additions to the examination reports.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  

In addition, as per the Stegall case, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Furthermore, as stated by the Court in Savage v. Shinseki, 24 Vet. App. 259 (2011), VA has a duty to return for clarification unclear or insufficient examination reports.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Thus the case must be remanded so that the previously requested opinions as to whether or not the claimed conditions were aggravated by any service-connected disability or treatment therefore can be generated.  

The evidence of record indicates that the appellant has been in receipt of VA medical treatment and private medical treatment.  However, the record currently contains no VA treatment records dated after 2007.  While the evidence of record contains letters from the appellant's private treating physician dated in May 2000, and April 2008, no records from this doctor have been included in the claims file.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore in order to fulfill the duty to assist, all of the appellant's VA treatment records from any facility where he has been treated since 2007 should be obtained and associated with the claims file.  These records should include computerized problem lists, medication lists, clinic notes, nurses' notes, physician's notes, progress notes, physical therapy notes, imaging reports and all other information.  Likewise, the private treatment records from the appellant's treating physician should be obtained as associated with the claims file.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from invoking its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

On remand, these deficiencies must be rectified.  To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Obtain all VA inpatient and outpatient records not already in the claims file relating to treatment of the appellant dated from 2007 onward.

3.  Contact the Veteran to obtain the names and addresses of all private or other government health care providers/treatment centers where he has been treated for any left knee condition or renal condition since service separation.  After securing the necessary release(s), obtain those records that have not been previously secured.  In particular, the records from Dr. Sreerama must be obtained.  Associate these records with the claims file.

4.  After completion of the foregoing, the claims file is to be returned to the physician who generated the February 2011 medical opinion concerning the appellant's renal pathology.  If that physician is unavailable, the claims file should be assigned to another appropriate VA physician for review.

The physician must review the claims file and address the question of whether any portion of the Veteran's current claimed renal pathology is etiologically related to any one or more of his service-connected disabilities (diabetes mellitus with peripheral neuropathy, cardiac disease s/p four-vessel coronary artery bypass surgery, lumbar spine and right knee), including by way of aggravation.  In rendering this opinion, the reviewer must discuss the April 2008 private medical opinion.

The physician must also state whether any medication taken by the appellant, such as Naproxen, for the treatment of any service-connected disability caused or made worse/aggravated the claimed renal disease.

If the reviewer concludes there was aggravation, the reviewer must indicate what portion/percentage of the current renal pathology is due to such aggravation.

In assessing the relative likelihood as to origin and etiology of the renal condition specified above, the reviewing physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's service-connected disabilities, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

5.  After completion of the foregoing, the claims file is to be returned to the health care provider who generated the February 2011 medical opinion concerning the appellant's left knee pathology.  If that health care provider is unavailable, the claims file should be assigned to another appropriate VA health care provider for review.

The health care provider must review the claims file and address the question of whether any portion of the Veteran's current claimed left knee pathology is etiologically related to any one or more of his service-connected disabilities (diabetes mellitus with peripheral neuropathy, cardiac disease s/p four-vessel coronary artery bypass surgery, lumbar spine and right knee), including by way of aggravation.

If the reviewer concludes there was aggravation, the reviewer must indicate what portion/percentage of the current left knee pathology is due to such aggravation.

In assessing the relative likelihood as to origin and etiology of the left knee condition specified above, the reviewing health care provider should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's service-connected disabilities, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

6.  If any opinion and supporting rationale cannot be provided without invoking processes related to guesses or judgment based upon mere conjecture, each reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if a reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with the needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  If either reviewer concludes that another examination of the Veteran is needed before an opinion can be rendered, the AMC/RO such schedule the Veteran for said examination(s).

8.  Upon receipt of the VA reviewers' reports, the AMC/RO should conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO should refer the report to the VA reviewer/examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

9.  After all appropriate development has been accomplished, the AMC/RO should again review the record, including any newly acquired evidence, and readjudicate the issues of service connection for a left knee disorder and chronic renal insufficiency.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

10.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


